         Case 1:19-cv-10256-GHW Document 61 Filed 07/13/20 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 KALOMA CARDWELL,

                                     Plaintiff,

 v.

 DAVIS POLK & WARDWELL LLP, Thomas Reid,                     1:19-cv-10256-GHW
 John Bick, William Chudd, Sophia Hudson, Harold
 Birnbaum, Daniel Brass, Brian Wolfe, and John
 Butler,
                                 Defendants.



      NOTICE OF PLAINTIFF’S MOTION TO MODIFY THE SCHEDULING ORDER


        PLEASE TAKE NOTICE THAT, upon the pleadings and papers in this matter, the

accompanying memorandum of law, and the declarations of David Jeffries, Esq. and Kaloma

Cardwell, Plaintiff Kaloma Cardwell will move before the Honorable Gregory H. Woods, at the

United States Courthouse, 500 Pearl Street, New York, New York 10007, at a date and time to be

determined by the Court, for an order pursuant to Rule 16(b)(4) of the Federal Rules of Civil

Procedure granting Plaintiff’s request to modify the Scheduling Order (ECF No. 27). The grounds

for this motion are set forth in the accompanying memorandum of law.



Dated: July 13, 2020                               Respectfully submitted,

                                                           /s/ David Jeffries, Esq.        .
                                                   David Jeffries, Esq.
                                                   1345 Avenue of the Americas, 33rd Floor
                                                   New York, New York 10105
                                                   Tel: 212-601-2770
                                                   djeffries@jeffrieslaw.nyc

                                                   Attorney for Plaintiff
